Title: From George Washington to Adrienne, Marquise de Lafayette, 10 May 1786
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Madam,
Mount Vernon 10th May 1786.

Of all the correspondencies with which I am honored, none has given me more pleasure than yours; none which I am more desireous of continuing, or more ambitious to deserve. What then my Dr Madam, must have been my mortification when, instead of receiving the letter you did me the honor to write to me on the 15th of April last year, in due time, it was not ’till sometime in the course of last month, that I received it at all, & the parcels with which you were pleased to accompany it. By mistake these parcels lay at Bordeaux a considerable time after they had arrived there, before it was discovered for whom they were intended, & then were sent by a Vessel which took a very circuitous voyage to the Country. I trouble you with this detail of matters by way of apology for what otherwise might appear a want of sensibility in me for your distinguished and valuable favors, than which nothing is, or can be more flattering & pleasing to my vanity.
The tokens of regard with which Miss de la Fayette & my name-sake have honored the young folks of this family, will cement

the friendship which seems to be rising in their tender breasts; & will encrease those flames of it which they have imbibed from their parents, to which nothing can add strength, but the endearments which flow from personal interviews, & the unreserved exchange of liberal sentiments. Will you not then Madam, afford them this opportunity? May we hope for it soon? If the assurances of the sincerest esteem & affection: if the varieties of uncultivated nature; the novelty of exchanging the gay & delightful scenes of Paris with which you are surrounded, for the rural amusements of a country in its infancy; if the warbling notes of the feathered songsters on our Lawns & Meads, can for a moment make you forget the melody of the Opera, & the pleasures of the Court—these, all invite you to give us this honour, & the opportunity of expressing to you personally, those sentiments of attachment & love with which you have inspired us.
The noon-tide of life is now passed with Mrs Washington & myself, and all we have to do is to spend the evening of our days in tranquillity, & glide gently down a stream which no human effort can ascend. We must therefore, however reluctantly it is done, forego the pleasures of such a visit as you kindly invite us to make. But the case with you, is far otherwise—Your days are in their me[r]idian brightness. In the natural order of things you have many years to come, in which you may endulge yourself in all the amusements which variety can afford, and different countries produce; & in receiving those testimonies of respect, which every one in the United States would wish to render you.
My Mother will receive the compliments you honor her with, as a flattering mark of your attention; & I shall have great pleasure in delivering them myself. My best wishes & vows are offered for you, & for the fruits of your love, & with every sentiment of respect & attachment I have the honor to be Madam, &c. &c.

G: Washington

